DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications:  Amendment, filed 06/22/2022.
Claims 1-20 are pending. Claims 1, 10, and 17 are independent claims.

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 recites the limitation “wherein the display characteristic involving arrangement or sizing of digital content within the page or a font size of the digital content.” The limitation has a grammatical error. It is suggested that “involving” be corrected to “is.”
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marseille, U.S. Pub. No. 2014/0372874 A1, published December 2014, in view of DiCamillo et al. (“DeCamillo”), U.S. Pub. No. 2010/0275161 A1, published October 2010.
Regarding independent claim 1, Marseille teaches a method implemented by at least one computing device, the method comprising:  determining, by the at least one computing device, a number of baselines within a defined region in a user interface; because Marseille teaches a tool to determine how to place groups of data on a grid, by determining width and height across one or more baseline rows (par. 0082-0089; Figs. 7, 8). Marseille teaches the number of grid columns and baselines can be adjusted for a given device and a designer can define different grids depending on use scenario for the same device (par. 0076).
Marseille teaches calculating, by the at least one computing device, a baseline unit as a unit of measure, the baseline unit defined as a distance used to space adjacent baselines of the number of baselines; because Marseille teaches that a specification of the data set can also include settings for features of a flexible grid in relative terms, without specifying an explicit graphical layout; in some implementations, the ratio between font size for text content and height of a baseline row for a grid is specified, for example, the ratio is 2:3 (which may result in, e.g., 12 point font and 18 point height for baseline rows) (par. 0074).
Marseille does not expressly teach receiving, by the at least one computing device, a user input specifying a numerical amount to set a display characteristic via the user interface, the numerical amount specified using the baseline unit; however, DiCamillo teaches a template for selecting a glyph representing a character for connecting successive letters in a word, via a GUI to select a scale of, for example, 0-10 before and after each glyph. The scale before the glyph may be used to dictate where that glyph begins, and the scale after the glyph may be used to dictate where a glyph ends. The leading connection level may take a value of -1, 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, and 11. Similarly, the ending connection level may take a value of -1, 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, and 11. (Fig. 8, Fig. 9; par. 0046).
Marseille teaches controlling, by the at least one computing device automatically and without user intervention responsive to the user input, the numerical amount of the display characteristic for digital content in the user interface using the baseline unit as the unit of measure; because Marseille teaches a designer can define different grids depending on use scenario for the same device (par. 0076), where the grid has a number of baseline rows (par. 0080), and a designer can define different grids depending on use scenario for the same device (par. 0076).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the layout tool taught by Marseille with the GUI for selecting a glyph and selecting a number to set the numerical scale for spacing before and after the glyph taught by DiCamillo, since both were directed to document layout, and Marseille taught that baselines could be specified in a specification of a data set, therefore it would have been obvious to modify the interface for setting numerical scale for setting the spacing of a glyph, to set the spacing for the baselines, using the GUI techniques disclosed by DiCamillo, in order to improve similar layout tools in the same way, and achieve predictable results. KSR.

Regarding dependent claim 2, Marseille teaches the method as described in claim 1, wherein the defined region is included within specified margins for a page or defined using a start at value; since Marseille teaches a given group can have a default width that varies depending on the screen width (e.g., one group column for first range of screen widths, two group columns for second range of screen widths, etc.); when the number of group columns set for a group is flexible, the default width can be extended if there is available screen space and sufficient content in the group to fill the available screen space (par. 0086), compare to a start at value.

Regarding dependent claim 3, Marseille teaches the method as described in claim 1, wherein the number of baselines is distributed evenly, one to another, over the defined region along a defined axis in the user interface; since Marseille teaches specification of the data set can also include settings for features of a flexible grid in relative terms, without specifying an explicit graphical layout. In some implementations, the ratio between font size for text content and height of a baseline row for a grid is specified. For example, the ratio is 2:3 (which may result in, e.g., 12 point font and 18 point height for baseline rows). As another example, the ratio between font size and gutter width for a grid can be specified. Another ratio that can be specified is column width to gutter width (par. 0074).

Regarding dependent claim 4, Marseille teaches the method as described in claim 1, wherein the display characteristic is a font size of the digital content; because Marseille teaches the font size can be expressed as an aspect ratio, for example (par. 0073-0074; 0078).

Regarding dependent claim 5, Marseille teaches the method as described in claim 1, wherein the display characteristic is spacing before or after the digital content on a respective said baseline; since Marseille teaches attributes of a grid, such as widths of columns and gutters, font size and height of baseline rows, can be expressed as aspect ratios or otherwise expressed in relative terms (par. 0078).

Regarding dependent claim 6, Marseille does not expressly teach the method as described in claim 1, wherein the display characteristic is an amount of indent of the digital content; however, DiCamillo teaches a GUI including a rich text editor may also allow the user to create new, open, close, save and save as files, and allow the user to set indentation and tab spacing (par. 0055).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the layout tool taught by Marseille with the GUI for selecting a glyph and selecting a number to set the numerical scale for spacing before and after the glyph taught by DiCamillo, since both were directed to document layout, and Marseille taught that baselines could be specified in a specification of a data set, therefore it would have been obvious to modify the interface for setting numerical scale for setting the spacing of a glyph, to set the spacing for the baselines, using the GUI techniques disclosed by DiCamillo, in order to improve similar layout tools in the same way, and achieve predictable results. KSR.

Regarding dependent claim 7, Marseille teaches the method as described in claim 1, wherein the display characteristic includes spacing of a document grid; since Marseille teaches specification of the data set can also include settings for features of a flexible grid in relative terms, without specifying an explicit graphical layout. In some implementations, the ratio between font size for text content and height of a baseline row for a grid is specified. For example, the ratio is 2:3 (which may result in, e.g., 12 point font and 18 point height for baseline rows). As another example, the ratio between font size and gutter width for a grid can be specified. Another ratio that can be specified is column width to gutter width. The specification for a data set can indicate a default number of group columns for groups of the data set, and can indicate different numbers of group columns for devices with different screen widths (par. 0074).

Regarding dependent claim 8, Marseille does not expressly teach the method as described in claim 1, wherein the display characteristic includes spacing of a ruler guide; however, DiCamillo teaches a GUI including a rich text editor may also may provide horizontal and vertical rulers (par. 0056).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the layout tool taught by Marseille with the GUI for selecting a glyph and selecting a number to set the numerical scale for spacing before and after the glyph taught by DiCamillo, since both were directed to document layout, and Marseille taught that baselines could be specified in a specification of a data set, therefore it would have been obvious to modify the interface for setting numerical scale for setting the spacing of a glyph, to set the spacing for the baselines, using the GUI techniques disclosed by DiCamillo, in order to improve similar layout tools in the same way, and achieve predictable results. KSR.

Regarding dependent claim 9, Marseille teaches the method as described in claim 1, wherein the display characteristic includes a margin of the a page; since Marseille teaches attributes of a grid, such as widths of columns and gutters, i.e., margins; font size and height of baseline rows, can be expressed as aspect ratios or otherwise expressed in relative terms (par. 0078).
Additionally, DiCamillo teaches a GUI including a rich text editor may allow the user to set up the page margins and orientation, for example (par. 0055).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the layout tool taught by Marseille with the GUI for selecting a glyph and selecting a number to set the numerical scale for spacing before and after the glyph taught by DiCamillo, since both were directed to document layout, and Marseille taught that baselines could be specified in a specification of a data set, therefore it would have been obvious to modify the interface for setting numerical scale for setting the spacing of a glyph, to set the spacing for the baselines, using the GUI techniques disclosed by DiCamillo, in order to improve similar layout tools in the same way, and achieve predictable results. KSR.

Claim(s) 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marseille in view of Chao, U.S. Pub. No. 2009/0016605 A1, published January 2009.
Regarding independent claim 10, Marseille teaches a digital content design creation environment, a system comprising: a baseline generation module implemented at least partially in hardware of at least one computing device to generate a number of baselines based at least in part on an available display area for a page in a user interface; because Marseille teaches a tool to determine how to place groups of data on a grid, by determining width and height across one or more baseline rows (par. 0082-0089; Figs. 7, 8). Marseille teaches the number of grid columns and baselines can be adjusted for a given device and a designer can define different grids depending on use scenario for the same device (par. 0076).
Marseille teaches a baseline unit calculation module implemented at least partially in hardware of the at least one computing device to calculate a baseline unit as a unit of measure, the baseline unit defined as a distance of an amount of separation between two of the baselines generated for the page that are adjacent, one to another; because Marseille teaches that a specification of the data set can also include settings for features of a flexible grid in relative terms, without specifying an explicit graphical layout; in some implementations, the ratio between font size for text content and height of a baseline row for a grid is specified, for example, the ratio is 2:3 (which may result in, e.g., 12 point font and 18 point height for baseline rows) (par. 0074). Marseille teaches the grid includes multiple baseline rows running horizontally across the grid (par. 0075), i.e., between two of the baselines generated for the page that are adjacent, one to another.
Marseille does not expressly teach a content display control module implemented at least partially in hardware of the at least one computing device to control an amount of a display characteristic defined in relation to the baseline unit; however, Chao teaches that a user may click to define the regions of a document image (par. 0020-0024), where the regions are displayed and a user may update the boundaries of the regions (par. 0025) to create an editable template. 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined Marseille and Chao, since both were directed to document layout and measurements, and since Chao disclosed a user interface, it would have been obvious to have combined the disclosed elements using the methods disclosed in Chao, in order to achieve predictable results. KSR.

Regarding dependent claim 11, Marseille teaches the system as described in claim 10, wherein the display characteristic involving arrangement or sizing of digital content within the page or a font size of the digital content; because Marseille teaches a tool to determine how to place groups of data on a grid, by determining width and height across one or more baseline rows (par. 0082-0089; Figs. 7, 8). Marseille teaches the number of grid columns and baselines can be adjusted for a given device and a designer can define different grids depending on use scenario for the same device (par. 0076).

Regarding dependent claim 12, Marseille teaches the system as described in claim 10, wherein the display characteristic is spacing before or after the digital content on a respective said baseline; since Marseille teaches attributes of a grid, such as widths of columns and gutters, font size and height of baseline rows, can be expressed as aspect ratios or otherwise expressed in relative terms (par. 0078).

Regarding dependent claim 13, Marseille does not expressly teach the system as described in claim 10, wherein the display characteristic is an amount of indent of the digital content; however, Chao teaches determining the spatial characteristics of separate document regions including boundary size and spatial relationship to the overall document (par. 058).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined Marseille and Chao, since both were directed to document layout and measurements, and since Chao disclosed a user interface, it would have been obvious to have combined the disclosed elements using the methods disclosed in Chao, in order to achieve predictable results. KSR.


Regarding dependent claim 14, Marseille teaches the system as described in claim 10, wherein the display characteristic includes spacing of a document grid; since Marseille teaches specification of the data set can also include settings for features of a flexible grid in relative terms, without specifying an explicit graphical layout. In some implementations, the ratio between font size for text content and height of a baseline row for a grid is specified. For example, the ratio is 2:3 (which may result in, e.g., 12 point font and 18 point height for baseline rows). As another example, the ratio between font size and gutter width for a grid can be specified. Another ratio that can be specified is column width to gutter width. The specification for a data set can indicate a default number of group columns for groups of the data set, and can indicate different numbers of group columns for devices with different screen widths (par. 0074).

Regarding dependent claim 15, Marseille does not expressly teach the system as described in claim 10, wherein the display characteristic includes spacing of a ruler guide; however, Chao teaches a rubberband box to enable the user to manipulate the size of the visible area, and a visible area layout specification enables the user to specify the margins on the image and thus the amount of white space around the boundaries of the page (par. 0030).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined Marseille and Chao, since both were directed to document layout and measurements, and since Chao disclosed a user interface, it would have been obvious to have combined the disclosed elements using the methods disclosed in Chao, in order to achieve predictable results. KSR.

Regarding dependent claim 16, Marseille teaches the system as described in claim 10, wherein the display characteristic includes a margin that is disposed outside the available display area within the page; since Marseille teaches attributes of a grid, such as widths of columns and gutters, i.e., margins; font size and height of baseline rows, can be expressed as aspect ratios or otherwise expressed in relative terms (par. 0078).
Additionally, Chao teaches that a region manager may specify that a text region may be overlaid over a background region, or may specify a permissible ordering of overlapping regions; i.e., outside an available display area within the page (par. 0027).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined Marseille and Chao, since both were directed to document layout and measurements, and since Chao disclosed a user interface, it would have been obvious to have combined the disclosed elements using the methods disclosed in Chao, in order to achieve predictable results. KSR.

Regarding independent claim 17, claim 17 invokes 35 U.S.C. 112(f) by reciting “means for…” as discussed above; For 112(f) claim interpretation- the computing device in the specification at par. 0043-0045 and Fig. 1 is identified as the corresponding structure.

Marseille teaches a digital content design creation environment, a system comprising: means for identifying a number of baselines within a defined region in a user interface; because Marseille teaches a tool to determine how to place groups of data on a grid, by determining width and height across one or more baseline rows (par. 0082-0089; Figs. 7, 8). Marseille teaches the number of grid columns and baselines can be adjusted for a given device and a designer can define different grids depending on use scenario for the same device (par. 0076).
Marseille teaches means for calculating a baseline unit as a unit of measure, the baseline unit defined as a distance used to space adjacent baselines of the number of baselines; because Marseille teaches that a specification of the data set can also include settings for features of a flexible grid in relative terms, without specifying an explicit graphical layout; in some implementations, the ratio between font size for text content and height of a baseline row for a grid is specified, for example, the ratio is 2:3 (which may result in, e.g., 12 point font and 18 point height for baseline rows) (par. 0074). Marseille teaches the grid includes multiple baseline rows running horizontally across the grid (par. 0075), i.e., between two of the baselines generated for the page that are adjacent, one to another.
Marseille does not expressly teach means for receiving a user input specifying an amount to set a display characteristic; and means for controlling, automatically and without user intervention responsive to the user input, the amount of the display characteristic for digital content in the user interface using the baseline unit as the unit of measure; however, Chao teaches that a user may click to define the regions of a document image (par. 0020-0024), where the regions are displayed and a user may update the boundaries of the regions (par. 0025) to create an editable template. 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined Marseille and Chao, since both were directed to document layout and measurements, and since Chao disclosed a user interface, it would have been obvious to have combined the disclosed elements using the methods disclosed in Chao, in order to achieve predictable results. KSR.

Regarding dependent claim 18, Marseille teaches the system as described in claim 17, wherein the display characteristic is a font size of the digital content; because Marseille teaches the font size can be expressed as an aspect ratio, for example (par. 0073-0074; 0078).

Regarding dependent claim 19, Marseille teaches the system as described in claim 17, wherein the display characteristic is spacing before or after the digital content on a respective said baseline; since Marseille teaches attributes of a grid, such as widths of columns and gutters, font size and height of baseline rows, can be expressed as aspect ratios or otherwise expressed in relative terms (par. 0078).

Regarding dependent claim 20, Marseille does not expressly teach the system as described in claim 17, wherein the display characteristic is an amount of indent of the digital content; however, Chao teaches determining the spatial characteristics of separate document regions including boundary size and spatial relationship to the overall document (par. 058).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined Marseille and Chao, since both were directed to document layout and measurements, and since Chao disclosed a user interface, it would have been obvious to have combined the disclosed elements using the methods disclosed in Chao, in order to achieve predictable results. KSR.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The DiCamillo reference is being relied upon to teach the newly claimed limitations of claims 1-9.
Claims 10-20 are rejected as obvious over Marseille in view of Chao. Applicant only sets forth arguments that claims 10 and 17 overcome the rejection based on reasoning similar to claim 1 involving use of the baseline unit (Remarks, p. 10). It appears that applicant is referencing the argument that the combination of Marseille and Chao does not teach the limitation “controlling… numerical amount of the display characteristic for digital content in the user interface using the baseline unit as the unit of measure (see Remarks, p. 9). Claim 1 recites additional newly claimed limitations that were not recited in independent claims 10 and 17.
However, Marseille does teach a designer can define different grids depending on use scenario for the same device (par. 0076), where the grid has a number of baseline rows (par. 0080), and a designer can define different grids depending on use scenario for the same device (par. 0076).  
Applicant’s arguments regarding the baseline unit do not recite any part of Marseille relied upon for the rejection of claims 1, 10, or 17. Marseille does clearly disclose using the baseline unit as a unit of measure, for example a number of baseline rows. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For these reasons, and the reasons of record, it is believed that the rejections of claims 1-20 should be maintained at this time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
O’Gorman, “The Document Spectrum for Page Layout Analysis,” IEEE TRANSACTIONS ON PA’ITERN ANALYSIS AND MACHINE INTELLIGENCE, VOL. 15, NO. 11, NOVEMBER 1993, pages 1162-1173.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508. The examiner can normally be reached Monday 10:00am-6:00pm; Wednesday 11:00am-3:00pm; Thursday 11:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIA L TAPP/            Primary Examiner, Art Unit 2144